Filed Pursuant to Rule 433 Registration No. 333-190911-01 Entergy Gulf States Louisiana, L.L.C. First Mortgage Bonds, 3.78% Series due April 1, 2025 Final Terms and Conditions June 24, 2014 Issuer: Entergy Gulf States Louisiana, L.L.C. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A2 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: June 24, 2014 Settlement Date (T+5): July 1, 2014 Principal Amount: Coupon: 3.78% Coupon Payment Dates: April 1 and October 1 of each year First Payment Date: October 1, 2014 Final Maturity Date: April 1, 2025 Optional Redemption Terms: Make-whole call at any time prior to January 1, 2025 at a discount rate of Treasury plus 20 bps and, thereafter, at par UST Benchmark: 2.50% due May 15, 2024 Spread to UST Benchmark: +120 bps Treasury Price: 99-07 Treasury Yield: 2.590% Re-offer Yield: 3.790% Issue Price to Public: 99.917% Net Proceeds Before Expenses: Joint Book-Running Managers: Barclays Capital Inc. BNP Paribas Securities Corp. CitigroupGlobal Markets Inc. Mizuho Securities USA Inc. Scotia Capital (USA) Inc. CUSIP / ISIN: 29365P AR3 / US29365PAR38 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Barclays Capital Inc. toll free at 1-888-603-5847, (ii) BNP Paribas Securities Corp. toll free at 1-800-854-5674 or (iii) Citigroup Global Markets Inc. toll free at 1-800-831-9146.
